         Case 3:21-cv-00018-SMR-HCA Document 6 Filed 03/10/21 Page 1 of 2



                               IN THE UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF IOWA
                                       DAVENPORT DIVISION

 JEFFREY MALLY,                                  )
                                                 )           CASE NO. 3:21-cv-00018
                  Plaintiff,                     )
                                                 )
 v.                                              )         MOTION FOR ADMISSION
                                                 )             PRO HAC VICE
 MUSCATINE LOGISTICS LLC,                        )
                                                 )
                  Defendant.                     )
                                                 )


         Brock J. Pohlmeier, a lawyer who is not a member of the bar of this district, moves to

appear in this case pro hac vice on behalf of Muscatine Logistics, LLC.

         Sarah J. Millsap is a member in good standing of the bar of the Southern District of Iowa

and agrees to submit to and comply with all provisions and requirements of the rules of conduct

applicable to lawyers admitted to practice before this court in connection with pro hac vice

representation in this case.

         Brock J. Pohlmeier agrees to comply with the associate counsel requirements of LR

83.1.d.3 by associating with Sarah Millsap, an attorney who has been admitted to the bar of this

district under LR 83.1.b and .c and who has entered an appearance in this case.



      Dated this 10th day of March 2021.
        Case 3:21-cv-00018-SMR-HCA Document 6 Filed 03/10/21 Page 2 of 2



                                                    Respectfully submitted,

                                                    MUSCATINE LOGISTICS, LLC,
                                                    Defendant

                                                    /s/ Brock J. Pohlmeier
                                                    Brock J. Pohlmeier, # AT0014041
                                                    JACKSON LEWIS P.C.
                                                    10050 Regency Circle, Suite 400
                                                    Omaha, Ne 68114
                                                    Telephone: (402) 391-1991
                                                    Facsimile: (402) 391-7363
                                                    Email: brock.pohlmeier@jacksonlewis.com
                                                    ATTORNEYS FOR DEFENDANT

                                      CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2021, I electronically filed the foregoing with the Clerk of the
Court using the court’s electronic filing system which sent notification of such filing to all parties of record.


                                                    /s/ Brock J. Pohlmeier




4831-5905-9423, v. 1
